Citation Nr: 1230716	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for diabetic nephropathy, chronic renal insufficiency with anemia (renal disorder), to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for diabetic retinopathy, diabetic maculopathy, with bilateral mature cataracts (eye disorder), to include as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, in the form of carpal tunnel syndrome, to include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This claim was previously denied by the Board in an April 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Order, the Court vacated the April 2010 Board decision and remanded the matter back to the Board for further development.  In May 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  However, this opinion was determined to be inadequate in July 2012 and a request for further clarification was made.  An additional VHA opinion was received in July 2012.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type 2, is causally or etiologically related to service.

2.  Diabetic nephropathy, chronic renal insufficiency with anemia (renal disorder) is proximately due to service-connected diabetes mellitus, type 2.

3.  Diabetic retinopathy, diabetic maculopathy, with bilateral mature cataracts (eye disorder), is proximately due to service-connected diabetes mellitus, type 2.

4.  Peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected diabetes mellitus, type 2.

5.  Peripheral neuropathy of the bilateral upper extremities, in the form of carpal tunnel syndrome is proximately due to service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 2, is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for diabetic nephropathy, chronic renal insufficiency with anemia (renal disorder), as secondary to service-connected diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Service connection for diabetic retinopathy, diabetic maculopathy, with bilateral mature cataracts (eye disorder), as secondary to service-connected diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  Service connection for peripheral neuropathy of the bilateral upper extremities, in the form of carpal tunnel syndrome, as secondary to service-connected diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Diabetes Mellitus, Type 2

The Veteran is claiming entitlement to service connection for diabetes mellitus, type 2.  The Veteran asserts he began experiencing symptoms of diabetes during service, after having pancreatitis.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The service treatment records have been reviewed.  The Veteran's October 1965 enlistment examination revealed a negative sugar urinalysis.  The service treatment records show no complaints or symptoms related to diabetes mellitus, type II.  

However, the Veteran sought treatment in August 1966 for pain in his upper abdomen.  He complained of vague epigastric pain and dyspepsia was diagnosed.  The following day the Veteran returned, reporting that he vomited once after putting his finger down his throat and that his stomach pain was worse.  It was noted that the pain was more para-umbilical.  The diagnosis was deferred, but possible pancreatitis was reported.  The next day, the Veteran returned, stating that he had no relief with the prescription that was given but had slight improvement upon taking Mylanta.  Upon examination there was no localized pain or tenderness.  A diagnosis was again deferred, but possible constipation was noted.  The next day, the Veteran still complained of pain in his stomach, more on the left side.  The Veteran was prescribed a medication to take before each meal and before going to bed.  The Veteran's discharge examination in September 1967 was silent as to any diagnosis or treatment of diabetes mellitus and his sugar urinalysis was negative.  

Based on the Veteran's DD-214, the Board finds that the Veteran did not have foreign or sea service, and therefore, the presumption pertaining to development of diabetes following exposure to herbicides, based on certain foreign service does not apply in the present case.

The Veteran has submitted conflicting statements as to the date he received a diagnosis of diabetes mellitus, type II.  In a letter from a private physician, Dr. 
B., in May 2003, it was noted that in 1998 the Veteran reported an eight-year history of diabetes mellitus.  In a letter from Dr. R. in September 2006, it was noted that the Veteran reported a diagnosis of diabetes mellitus in 1970, but that he started receiving treatment in 1999.  

Dr. R. also discussed the Veteran's service treatment records in the September 2006 letter.  She stated that during the Veteran's service he was sick with abdominal pain and was told he had possible pancreatitis.  After that episode, the Veteran reported that he developed increasing thirst, hunger, sweating and urination.  The physician opined that the Veteran's diabetes mellitus, diagnosed in 1970, is directly related to his pancreatitis that was suspected during his years in service.  The physician stated that despite not fully worked-up for the diagnosis, it was the most probable diagnosis, and the condition and symptoms that followed it were suspicious for uncontrolled blood sugar, which developed subsequently.

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he was diagnosed with diabetes mellitus, type 2, in 1970 after having dizziness, polyuria, polydypsia, excessive thirst, and increased weight, starting in 1967.  The Veteran indicated that after these symptoms became worse, he sought treatment and was diagnosed in 1970.  The examiner diagnosed the Veteran with diabetes mellitus, type 2, and stated that all of the available evidence, including the service treatment records and the opinion from Dr. R. were reviewed.  The examiner opined that the Veteran's diabetes mellitus, type 2, is not likely related to his active service because there was no objective evidence to sustain that it could be related to service.  The rationale for this opinion was that based on the service treatment records, there was no diagnosis, treatment or objective findings of any specific disease found during service, at the time of separation, or one year following discharge from service.  Furthermore, the examiner noted in his examination report that the Veteran had not been diagnosed with pancreatitis during service, but was ultimately diagnosed with possible constipation.

In the December 2011 Court decision, the Court noted that the November 2009 VA examiner did not comment or opine on how any of the Veteran's complained-of symptoms (dizziness, polyuria, polydypsia, excess thirst and increased weight) might relate to the suspected pancreatitis during service or how they might support a diagnosis of diabetes in 1970.

Rather than request an addendum opinion, the Board asked that a specialist's opinion be obtained in May 2010.  In June 2012, the specialist reviewed the Veteran's service treatment records and noted that there were only verbal reports by the Veteran (recorded by a physician subsequent to 1990) mentioning a diagnosis of diabetes in 1970 and preceding symptoms of polyuria/polydipsia since 1967.  The specialist stated that in September 1967, these symptoms were not mentioned and urinalysis was within normal limits.  The specialist noted that although there was a mentioned suspicion of pancreatitis in August 1966, there were no supportive diagnostic studies nor any subsequent imaging reports suggesting a chronic pancreatitis, and alternative diagnoses included constipation (after an enema, the Veteran did not return with abdominal pain for some time), or dyspepsia (subsequent diagnoses of peptic ulcer and reflux were documented radiologically).  The specialist stated that although it is plausible that chronic pancreatitis could be an etiologic contributor to diabetes, it is not clear that the Veteran actually had acute or chronic pancreatitis in the 1960s and it is unclear when he first developed the symptoms of diabetes or its diagnosis.  

The Board requested clarification to the June 2012 opinion and in July 2012, the specialist opined that, based on the Veteran's lay statements, it is more likely than not that the Veteran's diabetes mellitus was causally or etiologically related to service.  The specialist opined that it is more likely than not that the symptoms the Veteran claims he experienced in 1967 during service (dizziness, polydipsia, excess thirst and increased weight) support the later diagnosis of diabetes mellitus, type 2.

The Board finds that service connection for diabetes mellitus, type 2, is warranted.  In reaching this conclusion, the Board considered the Veteran's arguments in support of his assertions that he suffered from symptoms of diabetes mellitus, type 2, during and after service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds that the private medical opinion from September 2006 and the expert medical opinion from July 2012 are at least as persuasive as the November 2009 VA medical opinion.  Upon resolution of every reasonable doubt in the Veteran's favor, and based on the Veteran's lay statements and continuity of symptomatology, the Board concludes that service connection is warranted for diabetes mellitus, type 2.

III.  Entitlement to Service Connection for Diabetic Nephropathy; Diabetic Retinopathy; Peripheral Neuropathy of the Bilateral Lower Extremities; and Peripheral Neuropathy of the Bilateral Upper Extremities; Including as Secondary to Diabetes Mellitus, Type 2

The Veteran is also seeking entitlement to service connection for diabetic nephropathy, chronic renal insufficiency with anemia (renal disorder), to include as secondary to diabetes mellitus, type 2, entitlement to service connection for diabetic retinopathy, diabetic maculopathy, with bilateral mature cataracts (eye disorder), to include as secondary to diabetes mellitus, type 2, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2, and entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, in the form of carpal tunnel syndrome, to include as secondary to diabetes mellitus, type 2.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As a result of this decision, service connection has been established for diabetes mellitus, type 2.  Post-service records indicate extensive treatment for peripheral neuropathy of bilateral lower and upper extremities, end stage renal disease, and diabetic retinopathy.  Multiple physicians have indicated that these disabilities are the result of the Veteran's diabetes mellitus, type 2.

The Veteran was afforded a VA examination for neuropathy and his renal disease in July 2004.  The Veteran was diagnosed with diabetic nephropathy, chronic renal insufficiency, and anemia, most likely related to chronic renal insufficiency.  He was also diagnosed with clinical and neurological signs compatible with a diffuse severe sensorimotor peripheral neuropathy in upper extremities in the form of carpal tunnel syndrome and in the lower extremities with an etiology more likely than not diabetic.

The Veteran was afforded a more recent VA examination in November 2009.  He was diagnosed with hypertension, severe non-proliferative diabetic retinopathy, end stage renal disease on hemodialysis, and severe sensorimotor peripheral neuropathy of the four extremities.  All disabilities were noted to be secondary to diabetes mellitus, type 2.

The Board finds that service connection for diabetic nephropathy, diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities, including as secondary to diabetes mellitus, type II, is established.  The Veteran has been granted service connection for diabetes mellitus, type 2, and the evidence indicates that his diabetic nephropathy, diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities are all proximately due to his diabetes.  Consequently, the Board finds that the preponderance of the evidence is in favor of establishing service connection on a secondary basis, and the claims are granted.


ORDER

Service connection for diabetes mellitus, type 2, is granted.

Entitlement to service connection for diabetic nephropathy, chronic renal insufficiency with anemia (renal disorder), as secondary to diabetes mellitus, type 2, is granted.

Entitlement to service connection for diabetic retinopathy, diabetic maculopathy, with bilateral mature cataracts (eye disorder), as secondary to diabetes mellitus, type 2, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type 2, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, in the form of carpal tunnel syndrome, as secondary to diabetes mellitus, type 2, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


